Citation Nr: 0826579	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-38 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to February 22, 1999, 
for the award of an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a February 
2005 rating decision, the RO awarded an evaluation of 100 
percent for PTSD.  The effective date that was assigned was 
February 22, 1999, the date the RO received the veteran's 
claim for an increased evaluation.

The Board notes that the veteran also perfected an appeal 
with regard to the amount of his retroactive payment for his 
100 percent service-connected PTSD disability.  Such 
substantive appeal was timely submitted in November 2006.  
However, in an August 2007 written statement, the veteran 
indicated that he authorized his attorney to withdraw the 
appeal of this issue.  Therefore, it is not before the Board 
and we will confine this discussion to the issue as set forth 
above.


FINDINGS OF FACT

1.  A February 17, 1999, VA outpatient record shows the 
veteran received treatment for his PTSD.

2.  Within one year prior to the February 17, 1999 record, it 
was not factually ascertainable that the severity of the 
veteran's service-connected PTSD had increased so as to 
warrant a schedular rating in excess of 10 percent.


CONCLUSIONS OF LAW

1.  An effective date of February 17, 1999, for the award of 
a 100 percent rating for PTSD is warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.157 (2007).

2.  The criteria for an effective date earlier than February 
17, 1999, for a grant of an evaluation in excess of 10 
percent for PTSD, have not been met.  38 U.S.C.A. § 5110 
(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in March 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was specifically told that, in order to substantiate 
his claim for an earlier effective date, the factual evidence 
needed to show an increase in his disability during the year 
prior to February 22, 1999.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in February 2000 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  Thereafter, the veteran's claim was 
adjudicated.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the statement of the 
case dated in September 2006, which was prior to the transfer 
and certification of the case to the Board.  The Board finds 
that the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The RO asked the veteran 
to submit evidence to substantiate his claim in the March 
2006 letter.  The veteran has not submitted any such evidence 
or provided the RO with information regarding existing 
evidence.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The veteran and his attorney assert that an earlier effective 
date is warranted for the award of an increased evaluation 
for PTSD.  Essentially, the veteran's attorney argues that it 
is factually ascertainable that the veteran's PTSD had 
increased in severity in the one-year period prior to the 
date on which the RO received his claim.  Therefore, he 
contends that an effective date of February 22, 1998 should 
have been assigned.

In a May 1986 rating decision, the RO implemented an April 
1986 Board decision and awarded service connection for PTSD.  
A 30 percent evaluation was assigned.  In a November 1986 
rating decision, the RO reduced the veteran's evaluation to 
10 percent.  The veteran perfected an appeal of this 
reduction, and the Board upheld the reduction in a September 
1987 decision.

A VA outpatient record dated on February 17, 1999 shows the 
veteran sought treatment for his mental health.  He seemed 
calmer and claimed to be sleeping better.  He took medication 
at night.  He indicated that he woke up in the middle of his 
sleep soaking wet.  It was difficult to determine if this was 
a side effect of medication or the result of nightmares.  The 
veteran stated that his dog was generally up, and it might be 
his nightmares that woke the dog.

The next correspondence received from the veteran is his 
written claim for an increased rating, received by the RO on 
February 22, 1999.

In an October 1999 rating decision, the RO assigned a 30 
percent disability evaluation, effective from February 22, 
1999, the date of the veteran's claim.

In a February 2005 rating decision, the RO assigned a 100 
percent evaluation, effective from February 22, 1999.

The veteran's attorney contends that VA has improperly 
applied 38 C.F.R. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2), 
and the proper effective date of an increase is February 22, 
1998.

Initially, the Board finds that the VA treatment record dated 
on February 17, 1999, should be accepted as the veteran's 
claim for an increased rating.  38 C.F.R. § 3.157.  In a case 
such as this, the Board finds no legal distinction between a 
claim pursuant to 38 U.S.C.A. § 5110 (b) and a pursuant to 
38 C.F.R. § 3.157.  In view of the remarkably short distance 
between February 17, 1999, and February 22, 1999, the Board 
is granting this earlier effective date.  Therefore, the 
effective date of his 100 percent disability rating should be 
February 17, 1999.  As such, an earlier effective date is 
granted to this extent.

At issue, then, is whether it is factually ascertainable that 
the veteran's PTSD warranted an increased rating in the year 
prior to February 17, 1999.

At the time the veteran filed his claim in February 1999, his 
PTSD was rated 10 percent disabling.

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  A 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

After a review of the evidence of record, the Board finds 
that, for the one year period prior to the date of the 
veteran's claim for increase on February 17, 1999, it is not 
factually ascertainable that the veteran's PTSD warranted an 
increased rating.  There is no evidence regarding the 
veteran's PTSD dated in the year prior to February 17, 1999.  
This includes treatment records, written statements, or any 
other evidence relevant to the veteran's PTSD.  In the 
absence of any evidence regarding the veteran's PTSD dated in 
the year prior to February 17, 1999, the Board concludes that 
it is not factually ascertainable that the veteran's PTSD 
warranted an increased rating during that time period.

The veteran's attorney has contended that he should be 
afforded an examination to determine whether his PTSD 
increased in severity in the year prior to the date of his 
claim.  However, the Board finds that an examination would 
only serve to assess the veteran's current level of 
disability.  An examiner evaluating the veteran now would not 
be able to determine if the severity of the veteran's PTSD 
increased between February 17, 1998, and February 17, 1999.  
Lastly, the Board can find no law, regulation, or court 
decision that would require a forensic medical opinion in a 
routine increased evaluation case.  Therefore, it is not 
necessary to schedule the veteran for an additional 
examination.

In addition, the March 2006 letter specifically requested 
that the veteran identify any evidence regarding his PTSD 
dated in the year prior to his claim.  The veteran has not 
identified any such evidence.  Therefore, the Board has had 
to assess the veteran's level of disability based on the 
current record, which consists of no evidence regarding PTSD 
dated from February 17, 1998, to February 17, 1999.  As 
indicated above, this record shows it is not factually 
ascertainable that there was an increase in the veteran's 
disability prior to February 17, 1999.

The Board has also considered the possibility that a 
communication submitted by the veteran prior to February 17, 
1999, could constitute an informal claim under 38 C.F.R. § 
3.155 or 3.157.  There is nothing in the treatment records 
that would suggest that a claim, whether formal or informal, 
had been filed earlier.  The Board finds that we have granted 
the earliest effective date possible based upon the facts in 
this case and the law and regulations.  Thus, there is no 
basis for a higher rating, prior to February 17, 1999.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board reiterates that there is nothing in the record that 
suggests an increase in disability in the one year prior to 
the date of VA treatment.  Lastly, there may be an argument 
that all increased ratings should be retroactive up to one 
year prior to the claim for increase.  This argument is 
without merit.  38 U.S.C.A. § 5110 (b) requires that the date 
of increase be ascertainable.  38 U.S.C.A. § 5110 (a) 
requires facts found.  Here, the date prior to February 17, 
1999, is not ascertainable and there are no facts found.


ORDER

An effective date of February 17, 1999, for the award of an 
evaluation of 100 percent for PTSD is granted, subject to the 
laws and regulations governing the payment of VA benefits.

An effective date prior to February 17, 1999, for the award 
of an evaluation in excess of 10 percent for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


